       Case 2:18-cv-02620-KHV-JPO Document 85 Filed 08/10/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

FELICIA A. JEFFERSON,                       )
                                            )
                         Plaintiff,         )                     CIVIL ACTION
                                            )
v.                                          )                     No. 18-2620-KHV
                                            )
AMSTED RAIL COMPANY, INC.,                  )
                                            )
                         Defendant.         )
____________________________________________)

                                MEMORANDUM AND ORDER

       On November 16, 2018, pro se plaintiff Felicia A. Jefferson sued Amsted Rail Company,

Inc., alleging that defendant discriminated against her in violation of Title VII of the Civil Rights

Act, 42 U.S.C. §§ 2000e et seq., and the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et

seq. Complaint (Doc. #1). On February 25, 2020, U.S. Magistrate Judge James P. O’Hara entered

his Amended Report And Recommendation (Doc. #69), which recommended that the Court

dismiss plaintiff’s claims because she continually failed to satisfy discovery requests and

repeatedly violated orders to do so.1 On April 6, 2020, the Court adopted Judge O’Hara’s report

and recommendation, and dismissed plaintiff’s claims with prejudice. Memorandum And Order

(Doc. #76). On May 27, 2020, the Court overruled plaintiff’s request to alter or amend the Court’s

order.2 Memorandum And Order (Doc. #79). On June 26, 2020, plaintiff appealed Memorandum




       1
               On February 21, 2020, Judge O’Hara filed his initial Report And Recommendation
(Doc. #67), which was based in part on plaintiff’s failure to pay defendant $200 in accordance
with the court’s Order (Doc. #62). On February 25, 2020, Judge O’Hara entered his Amended
Report And Recommendation (Doc. #69), which reflected that plaintiff had made the payment.
       2
           The Court incorporates the factual and procedural background from its
Memorandum And Order (Doc. #76) and Memorandum And Order (Doc. #79).
       Case 2:18-cv-02620-KHV-JPO Document 85 Filed 08/10/20 Page 2 of 3




And Order (Doc. #76) and Memorandum And Order (Doc. #79).3 Notice Of Appeal (Doc. #80).

This matter is before the Court on plaintiff’s Motion To Proceed Without Prepayment Of Fees

(Doc. #81) filed June 26, 2020. For reasons stated below, the Court overrules plaintiff’s motion.

                                         Legal Standards

       Pursuant to Rule 24(a)(3), Fed. R. App. P., if the district court permits plaintiff to proceed

in forma pauperis at the trial level, she may proceed on appeal in forma pauperis without further

authorization unless (1) the district court certifies that plaintiff does not appeal in good faith or

finds that plaintiff is not “otherwise entitled to proceed in forma pauperis and states in writing its

reasons for the certification or finding” or (2) a statute provides otherwise. See 28 U.S.C.

§ 1915(a)(3) (“An appeal may not be taken in forma pauperis if the trial court certifies in writing

that it is not taken in good faith.”). As to the former, good faith is an objective standard which

requires “the existence of a reasoned, non-frivolous argument on the law and facts in support of

the issues raised on appeal.” Bailot v. Colorado, 385 F. App’x 853, 855 (10th Cir. 2010) (citations

omitted).

       While the Court liberally construes a pro se plaintiff’s pleadings, it does not assume the

role of advocate, and it may not “supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” McCoy v. Kansas, No. 16-2129-

JAR, 2016 WL 3549100, at *2 (D. Kan. June 30, 2016) (citations omitted); see Tatten v. City &

Cty. of Denver, 730 F. App’x 620, 624 (10th Cir. 2018), cert. denied sub nom. Tatten v. City &

Cty. of Denver, Colo., 139 S. Ct. 826 (2019).



       3
              Plaintiff appeals the Court’s “April 6, 2020 final Memorandum and Order
Overruling Plaintiff’s Motion to Alter or Amend and the subsequent May 27, 2020 Memorandum
and Order Overruling Plaintiff’s Motion to Alter or Amend.” Notice Of Appeal (Doc. #80). The
Court assumes that the former refers to Memorandum And Order (Doc. #76) and the latter
Memorandum And Order (Doc. #79).
                                                 -2-
       Case 2:18-cv-02620-KHV-JPO Document 85 Filed 08/10/20 Page 3 of 3




                                               Analysis

        Plaintiff seeks to appeal in forma pauperis the Court’s Memorandum And Order (Doc. #76)

and Memorandum And Order (Doc. #79). In support, she provides certain financial information,

but she does not make any substantive arguments on or even mention the Court’s decisions. See

Affidavit Accompanying Motion For Permission To Appeal In Forma Pauperis (Doc. #81-1). That

is, plaintiff does not actually assert the basis for her appeal. See id. at 2 (leaving blank section for

“issues on appeal”). For this reason, along with those in its Memorandum And Order (Doc. #76)

and Memorandum And Order (Doc. #79), the Court finds that plaintiff has not raised a “reasoned,

non-frivolous argument on the law and facts in support of the issues raised on appeal.” Bailot, 385

F. App’x at 855 (citations omitted). Accordingly, plaintiff has not shown that she appeals in good

faith, and the Court therefore overrules her petition to appeal in forma pauperis.

        IT IS THEREFORE ORDERED that Motion To Proceed Without Prepayment Of Fees

(Doc. #81) filed June 26, 2020 is OVERRULED.

        Dated this 10th day of August, 2020 at Kansas City, Kansas.



                                                        s/ Kathryn H. Vratil
                                                        KATHRYN H. VRATIL
                                                        United States District Judge




                                                  -3-
